EXHIBIT 10.44

 

NINTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS NINTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of March 29, 2004, is entered into between WELLS FARGO BUSINESS CREDIT, INC.,
a Minnesota corporation (the “Lender”), and NATURADE, INC., a Delaware
corporation (the “Borrower”).

 

RECITALS

 

A.            The Borrower and the Lender have entered into a Credit and
Security Agreement dated as of January 27, 2000, as amended by that certain
First Amendment to Credit and Security Agreement dated as of November 16, 2000,
by that certain Second Amendment to Credit and Security Agreement dated as of
January 3, 2001, by that certain Third Amendment to Credit and Security
Agreement dated as of May 14, 2001, that certain Fourth Amendment to Credit and
Security Agreement dated as of December 20, 2001, that certain Fifth Amendment
to Credit and Security Agreement dated as of September 19, 2002, that certain
Sixth Amendment to Credit and Security Agreement and Waiver dated as of
March 24, 2003, that certain Seventh Amendment to Credit and Security Agreement
and Waiver dated as of April 15, 2003 and that certain Eighth Amendment to
Credit and Security Agreement dated as of November 6, 2003 (as amended, the
“Credit Agreement”).  Capitalized terms used herein have the meanings given to
them in the Credit Agreement unless otherwise specified.

 

B.            The Borrower and the Lender now wish to further amend the Credit
Agreement pursuant to the terms and conditions set forth herein.

 

C.            The Borrower is entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of the Lender’s rights or remedies as set forth in the Credit Agreement is being
waived or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Amendments to Credit Agreement.

 

(a)           Section (b)(ii) of the definition of “Borrowing Base” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

 

“(ii)         the lesser of (A) One Million Two Hundred Fifty Thousand Dollars
($1,250,000) or (B) fifty percent (50%) of Eligible Inventory, and minus”

 

--------------------------------------------------------------------------------


 

(b)           The definition of “Maximum Line” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

“ “Maximum Line” means Three Million Five Hundred Thousand Dollars ($3,500,000),
unless said amount is reduced pursuant to Section 2.7, in which event it means
the amount to which said amount is reduced.”

 

(c)           The first sentence of Section 2.6 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“This Agreement and the other Loan Documents shall become effective as of
January 27, 2000 and shall continue in full force and effect for a term ending
on March 31, 2006 (the “Maturity Date”), unless earlier terminated by Lender or
Borrower pursuant to the terms hereof.

 

(d)           Section 2.8(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

“(a)         Termination and Line Reduction Fees.  If the Credit Facility is
terminated for any reason as of a date other than the Maturity Date, or the
Borrower reduces the Maximum Line, the Borrower shall pay to the Lender a fee in
an amount equal to a percentage of the Maximum Line or the reduction thereof, as
the case may be, as follows:  (A) two percent (2.0%) if the termination or
reduction occurs on or before March 31, 2005; and (B) one percent (1.0%) if the
termination or reduction occurs on or after April 1, 2005 but on a date other
than Maturity Date.”

 

(e)           Section 6.12 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

“Section 6.12         Minimum Book Net Worth.  The Borrower will maintain its
Book Net Worth, calculated without giving effect to any fees (but net of, and
after giving effect to, any provisions for taxes made in connection with such
fees) paid to the Lender under the terms of Section 2.3(g) hereof, when
determined as of the dates set forth below, at an amount not less than the
amount set forth opposite such date:

 

Date

 

Minimum Book Net Worth

 

February 29, 2004

 

$

(3,411,000

)

March 31, 2004

 

$

(3,475,000

)

April 30, 2004

 

$

(3,631,000

)

May 31, 2004

 

$

(3,724,000

)

June 30, 2004

 

$

(3,725,000

)

July 31, 2004

 

$

(3,860,000

)

August 31, 2004

 

$

(3,953,000

)

September 30, 2004

 

$

(4,000,000

)

October 31, 2004

 

$

(4,115,000

)

November 30, 2004

 

$

(4,234,000

)

December 31, 2004

 

$

(3,600,000

)”

 

2

--------------------------------------------------------------------------------


 

(f)            Section 6.13 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

“Section 6.13         Minimum Net Income.  The Borrower will achieve, when
measured on a fiscal year-to-date basis as of the end of each fiscal quarter set
forth below, Net Income of not less than the amount set forth opposite such
quarter-ending date:

 

Quarter Ending

 

Minimum Net Income

 

March 31, 2004

 

$

(487,000

)

June 30, 2004

 

$

(608,000

)

September 30, 2004

 

$

(754,000

)

December 31, 2004

 

$

(222,000

)

 

(g)           The following provision is hereby added to the Credit Agreement as
Section 6.16 thereof:

 

“6.16       Capital Expenditures.  The Borrower will not incur or contract to
incur Capital Expenditures of more than One Hundred Thousand Dollars ($100,000)
in the aggregate during any fiscal year.”

 

2.             No Other Changes.  Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.

 

3.             Extension Fee.  In consideration of the extension of the Credit
Facility provided for hereunder, the Borrower agrees to pay to the Lender a
non-refundable extension fee in the amount of Thirty-Five Thousand Dollars
($35,000), which fee is fully-earned as of the date hereof and due and payable
on the earlier of (a) December 1, 2004 or (b) the date on which the Credit
Facility is terminated (the “Extension Fee”).

 

4.             Conditions Precedent.  This Amendment shall be effective when
each of the following conditions is satisfied, as determined by the Lender in
its sole discretion:

 

(a)           The Lender has received this Amendment executed by the Borrower
and the Lender in a sufficient number or original counterparts for distribution
to the parties hereto;

 

(b)           The representations and warranties set forth herein and in the
Loan Agreement are true and correct; and

 

(c)           All other documents and legal matters in connection with the
transaction contemplated by this Amendment have been delivered or executed or
recorded and are in form and substance satisfactory to the Lender.

 

3

--------------------------------------------------------------------------------


 

5.             Representations and Warranties.  The Borrower hereby represents
and warrants to the Lender as follows:

 

(a)           The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.

 

(b)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

 

(c)           All of the representations and warranties contained in the Credit
Agreement are correct on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date.

 

(d)           This Amendment has been entered into without force or duress, of
the free will of Borrower.  Borrower’s decision to enter into this Amendment is
a fully informed decision and Borrower is aware of all legal and other
ramifications of such decision.  Borrower has read and understands this
Amendment, has consulted with and been represented by legal counsel in
connection herewith, and has been advised by its counsel of its rights and
obligations hereunder and thereunder.

 

6.             No Waiver.  The execution of this Amendment and acceptance of any
other documents related hereto shall not be deemed to be a waiver of any Event
of Default under the Credit Agreement or breach, default or event of default
under any other Financing Agreement, whether or not known to the Lender and
whether or not existing on the date of this Amendment.

 

7.             Costs and Expenses.  The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.  The
Borrower hereby agrees that the Lender may, at any time or from time to time in
its sole discretion and without further authorization by the Borrower, make a
loan to the Borrower under the Credit Agreement, or apply the proceeds of any
loan, for the purpose of paying any such fees, disbursements, costs and
expenses.

 

4

--------------------------------------------------------------------------------


 

8.             Integration.  This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

9.             Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.

 

10.           Reference to and Effect on the Loan Documents.

 

(a)           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in all other
documents or agreements related thereto, including the other Loan Documents, to
“the Credit Agreement”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified and amended hereby.

 

(b)           To the extent that any terms and conditions in any of the Loan
Documents or any documents or agreements related thereto shall contradict or be
in conflict with any terms or conditions of the Credit Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
or amended accordingly to reflect the terms and conditions of the Credit
Agreement as modified or amended hereby.

 

11.           Miscellaneous.  This Amendment and the acknowledgment attached
hereto may be executed by facsimile and in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.

 

[Signatures follow on next page.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

 

NATURADE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Bill D. Stewart

 

 

 

Name: Bill D. Stewart

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

WELLS FARGO BUSINESS CREDIT, INC.,

 

 

a Minnesota corporation

 

 

 

 

 

 

 

 

By:

/s/ Tom Makowski

 

 

 

Name: Tom Makowski

 

 

Title: Assistant Vice President

 

6

--------------------------------------------------------------------------------